Citation Nr: 1809180	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2014, the Veteran testified during a videoconference hearing before a Veterans Law Judge; a transcript of the hearing is of record.

In February 2015, the Board remanded the issues currently on appeal for further development.  Unfortunately, the Board finds that the agency of original jurisdiction (AOJ) has not substantially complied with the February 2015 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the issues listed on the title page, the Board also remanded the issue of entitlement to service connection for tinnitus for further development.  In a December 2017 rating decision, the AOJ granted service connection for tinnitus.  As the December 2017 rating decision represents a full grant of the benefits sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In January 2018, the Veteran was informed that the Veterans Law Judge who conducted the November 2014 hearing was no longer employed by the Board, and that he was entitled to a another hearing.  38 C.F.R. § 20.707 (2017).  That same month, he declined a second hearing and requested that the Board proceed with the appeal.

Finally, as was noted in the February 2015 remand, the Veteran was previously represented by Disabled American Veterans (as reflected in a December 2014 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in July 2016, the Veteran submitted a new VA Form 21-22, appointing the Texas Veterans Commission as his representative.  The Board recognizes this change in representation.

The issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss was raised in July 2016, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the February 2015 remand, the Board determined that the evidence of record, including a June 2010 VA examination report, was insufficient to adjudicate the Veteran's claims for service connection for a lumbar spine disorder and bilateral knee disorders.  In particular, the Board found that June 2010 VA examination report failed to reflect consideration of pertinent post-service evidence, including a 2000 MRI of the back, October 2009 and December 2014 private opinions, and other pertinent lay and medical evidence regarding the back or knees.  As such the Board directed the AOJ to obtain an addendum opinion as to whether the Veteran's lumbar spine disorder(s) and/or bilateral knee disorders were at least as likely as not related to his military service, to include his airborne training activities.  The Board noted that the Veteran's lay statements concerning the onset and continuity of any symptoms related to his back or knees were competent, and that such lay statements should be considered along with the other evidence of record.  In the event the examiner chose to reject lay reports, a reason was required, and his lay statements could not be rejected due solely to a lack of medical documentation.

In January 2016, the Veteran underwent a VA examination.  The examiner noted the Veteran's diagnosed lumbar spine disorders and bilateral knee disorders, as well as his reports of the onset back pain in service while performing paratrooper exercises, and right knee pain in 1980.  The examiner also noted that there was no evidence in the Veteran's service treatment records of a back injury or knee injury.  Ultimately, the examiner opined that the Veteran's diagnosed lumbar spine disorders and bilateral knee disorders were less likely than not related to his military service.  The examiner reasoned that there was no documentation of a back injury or knee injury during service, and there was no way to establish chronicity of condition and care.

The Board finds that the January 2016 opinions still remains incomplete and requires further clarification.  Here, the basis of the examiner's opinion was that service treatment records revealed no evidence of treatment for a lumbar spine disorder or bilateral knee disorders in service, and thus the examiner was unable to establish chronicity of condition and care.  Notably, as noted the prior remand, the Veteran's lay statements concerning the onset and reoccurrence of any symptoms related to his back or knees are competent evidence of such.  And while the Board directed the examiner to consider the Veteran's lay statements along with the other evidence of record, it is clear that the January 2016 examiner did not.

Furthermore, the January 2016 opinions also fail to address the October 2009 and December 2014 private opinions.

Because the opinion does not reflect consideration of the all pertinent evidence, including the Veteran's lay statements concerning the onset and the reoccurrence of symptoms associated with his lumbar spine and bilateral knees, and the October 2009 and December 2014 private opinions, as was instructed by the February 2015 remand, an addendum opinion is required.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On remand, the AOJ should also obtain any outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify the VA and non-VA provider(s) of any and all evaluations and/treatment he has received for his lumbar spine and knees and to provide authorizations for VA to obtain records of any such private treatment.  Obtain for the record complete clinical records of all pertinent evaluations and/or treatment (records of which are not already associated with the record) from the providers identified.  Obtain any outstanding VA treatment records pertaining to the lumbar spine and knees, which are not already of record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to VA's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After instruction (1) is completed, return the claims file to the examiner who conducted the Veteran's January 2016 examinations.  The entire record and a copy of this Remand must be made available to the examiner.  If the January 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements, the 2000 MRI of the back, and the October 2009 and December 2014 private opinions, the examiner should respond to the following question:

Lumbar Spine

Please identify (by diagnosis) each lumbar spine disability found/shown by the record.

Please identify the likely cause for each lumbar spine disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the Veteran's account of his in-service experiences and the wear and tear service took on his body, including the physical demands and rigors of his airborne training activities, the October 2009 and December 2014 private opinions, and the Veteran's statements regarding any pertinent symptoms.

In this context, while an injury to and treatment for the lumbar spine are not documented in the service treatment records, the examiner is also asked to comment on whether any pathology of a lumbar spine disorder(s) (that the Veteran currently has) is consistent with the Veteran's description of the onset and reoccurrence of the lumbar spine symptoms that he purports to have experienced during and after his military service.  If it is, or is not, the examiner should explain that this so.

If a lumbar spine disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay the processing of the claim and may also result in a clarification being requested).

Right and Left Knees

Please identify (by diagnosis) each right and left knee disability found/shown by the record.

Please identify the likely cause for each right and left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service?  The examiner is asked to comment on the Veteran's account of his in-service experiences and the wear and tear service took on his body, including the physical demands and rigors of his airborne training activities, the October 2009 and December 2014 private opinions, and the Veteran's statements regarding any pertinent symptoms.

In this special context, while an injury to and treatment for the right and left knees are not documented in the service treatment records, the examiner is also asked to comment on whether any pathology of a right and/or left knee disorder(s) (that the Veteran currently has) is consistent with the Veteran's description of the onset and reoccurrence of the right and left knee symptoms that he purports to have experienced during and after his military service.  If it is, or is not, the examiner should explain that is so.

If a right knee disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

If a left knee disability shown is deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.  (Providing an opinion or conclusion without a thorough explanation will delay the processing of the claim and may also result in a clarification being requested).

5.  Then, review the record, conduct any additional development deemed necessary, and reajudicated the claims.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




